Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/24/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3-9 and 11-16 are pending and are presented for examination.  
Claims 1, 3-9 and 11-16 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claims 1 and 9, the specific limitations of “the end face part of the motor housing includes a step between the power supply heat dissipation region and the power conversion heat dissipation region such that the power supply heat dissipation region projects away from the electric motor in the axial direction of the electric motor with respect to the power conversion heat dissipation region”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3-8 are also allowable for depending on claim 1. 
Claims 11-16 are also allowable for depending on claim 9. 



Cited prior arts JP 2012006419 A, JP 2016146702 A and JP 2014189166 A do not teach this structure together with claimed features.   
JP 2012006419 A, IDS, discloses motor housing (23 including 40) includes a control circuit part (50), a power supply circuit part (49), and a power conversion circuit part (51); and a power conversion heat dissipation region (59b) and a power supply heat dissipation region (33).  Although JP 2012006419 A, IDS, discloses “the end face part of the motor housing includes a step between the power supply heat dissipation region (59b) and the power conversion heat dissipation region (33) such that the power supply heat dissipation region projects away from the electric motor in the axial direction of the electric motor with respect to the power conversion heat dissipation region”, the end face part located to an output part of a rotating shaft of the electric motor. This is opposite to claimed feature that an end face part opposite to an output part of a rotating shaft of the electric motor.  
JP 2016146702 A and JP 2014189166 A are different type and no step as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JOHN K KIM/Primary Examiner, Art Unit 2834